 222DECISIONSOF NATIONALLABOR RELATIONS BOARDDes Moines AMC & Jeep Inc.and Lodge No. 254,International Association of Machinists and Aero-space Workers,AFL-CIO. Case 18-CA-4752December10, 1976DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, ANDWALTHEROn August 30, 1976, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the Respondent, Des MoinesAMC & Jeep Inc., Des Moines, Iowa, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.IRespondent's requestfor oralargumentishereby deniedas the recordand the brief adequately set forth the issuesfor ourconsiderationRespondent in its answer filed on March 22, 1976, whichwas amended at the hearing, denies having violated the Actand further asserts Strock was laid off because of adownward trend of business and he was selected because hewas the least productive worker in the unit.The issues involved are whether Respondent violatedSection 8(a)(1) and (3) of the Act by unlawfully interrogat-ing Strock; and whether it discriminatonly discharged orlaid off Strock and denied him reinstatement because of hisunion or protected concerted activities.Upon the entire record in this case and from myobservation of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent,3 I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, an Iowa corporation, with its principaloffice and place of business located at Des Moines, Iowa, isengaged in the business of the retail sale and repair ofautomobiles. During the 12-month period ending Decem-ber 31, 1975, a representative period, Respondent's grossrevenue derived in the course of its operations exceeded$500,000 and it purchased and received goods, valued inexcessof $50,000, which goods were shipped to andreceived by it at its Des Moines, Iowa, facility directly fromsources located outside the State of Iowa.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits,and I find, that Lodge No. 254,InternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at Des Moines, Iowa, on April 15, 1976,pursuant to a charge filed on October 14, 1975,1 by LodgeNo. 254, International Association of Machinists andAerospace Workers, AFL-CIO (herein referred to as theUnion), and a complaint issued on February 23, 1976.The complaint alleges that Des Moines AMC & Jeep Inc.(herein referred to as Respondent) violated Section8(a)(1)and (3) of the National Labor Relations Act, as amended(herein referred to as the Act), by interrogating employees2concerning their union or protected concerted activitiesand by discnminatonly discharging Stanley Strock anddenying himreinstatementbecause of his union andprotected activities.iAll dates referred to are in 1975 unless otherwise stated2The General Counsel only contends that employee Stanley Strock wasunlawfully interrogated3The ChargingPartydid not submit a brief227 NLRB No. 42A.BackgroundRespondent is engaged in the business of the retail saleand repair of automobiles at Des Moines, Iowa. Its facilitiesinclude a body shop located on East Grand Avenue.4 -Howard Judah, who has been the proprietor since January1975, is the president of Respondent and Dwaine May isthe manager of the body shop.5The mechanics employed by Respondent are representedby the Union. However, prior to September the body shopemployees were unrepresented by any labor organization.Stanley Strock, the discnminatee, was employed in thebody shop as a journeyman body and fender repairman. Healong with five other employees worked under the supervi-sion of Manager May and except for several months he wasemployed there from 1972 until he was laid off onSeptember 30. According to Strock's undisputed testimonyhe was the second employee in seniority in the body shop.4Priorto thefirstweek in June, the body shopwas locatedon RaccoonStreetSRespondent admits, andI find,that PresidentJudah and Manager Mayare supervisors under the Act DES MOINES AMC & JEEP INC.223B.The Raise Incidentand UnlawfulInterrogationStrock testified that at the time he was hired ManagerMay explained to him they were nonunion but wouldreceive the same pay and benefits which the mechanics,who were members of the Union,were receiving.However,after failing-to receive a general pay raise on September 1,which the mechanics received, Strock stated the employeesin the body shop after discussing among themselves theirfailure to get the raise asked Manager May about the firstweek in September to find out from President Judah whythey did not receive it. May informed them he would andsubsequently reported to them he had mentioned it toJudah who said he was thinking about it. James Sage, aworking foreman in the body shop, corroborated Strock'stestimony.-Manager May acknowledged Strock had asked him whythey did notget a raisewhereupon he had informed Strockhe would ask Judah about it. After asking Judah he toldStrock that Judah said he would have to think about it anddid not want to make the decision then.About a -week later when May gave them the sameanswer Strock testified he asked May if it was all right if hehimself asked Judah about the raise whereupon- Mayreplied it - was all rights On that same day during hislunchbreak Strock went to President Judah's office andafter asking him whether his word was any good he toldJudah that he had promised a raise which he did not get.When Judah denied'making such a promise he told Judahthat when he took over the business he had addressed thebody shop and told them the Company was in the red andall pay raises were frozen but as soon as they got back in theblue everything would be as before. Strock told Judah thatbefore they were getting the same things the mechanics gotwhich had' been promised to them by the previous owner orpresident.Judah'sresponsewas he could not run theCompany on sentimentality and told Strock he could onlytalk to department heads and not to all the employeesbecause hedid not havetimefor them.President` Judah acknowledged that Strock came to hisoffice and told him he wanted to talk to him about theraisesfor the employees. He informed Strock that inkeeping with company policy all department heads talkedto him personally and discussed it and he would send theinformation back.Following his conversation with Judah, Strock explainedto the other employees what had happened. Strock testifiedthat later on that same day while in the lunchroom Maytold the employees in the body shop that President Judahhad a notice on Gary Bloomquist's 7 desk to give them theirpay raise but since Strock went over and bugged him hewent back and tore them up. James Sage corroboratedStrock's testimony concerning what May told them aboutthe reasons they were not getting their raise.While May deniedseeingJudah tear up their paycheckshe did not deny making such statements attributed to himby Strock and Sage whose testimony I credit.Strock testified that after May left the lunchroom theemployees discussed-theUnion whereupon he informedthem he would go to the union hall to find out about-theirjoining the Union and having it represent them. That sameday Strock met with Warren Poison, who is the Union'sbusiness representative,at the union hall and receivedblank application forms for the employees to sign.The next day Strock stated he distributed the applicationforms to the employees in the body shop who all signed andreturned them to him. A couple of days later the employeesattended a meeting held at the union hall at which theapplication forms were given to Business RepresentativePoison and Strock was elected shop steward.BusinessRepresentativePoison corroborated Strock's testimonywhich I credit.Strock testified that on the next morning, after attendingthe union meeting held the previous night, upon arriving atwork and while passing through Manager May's office,May asked him what he had found out at the union hall lastnight.AlthoughManagerMay denied any knowledgeabout the union meeting he admitted asking Strock what- hehad found out at the union hall.Based upon Strock's testimony and May's partial admis-sionsI find that Manager May interrogated Strock about aunion meeting he attended.According to Strock ata meetingheld that same day inthe body shop at lunchtime, Manager May informed themPresident Judah had told him the pay raise was in then butsaid he did not want any more static from any of them andif they gave him any more trouble he was going to shut thedoors and close the shop for good. Strock's testimony wassubstantially corroborated by James Sage who placed thisconversation as occurring about the middle of September.8Manager May did not give his version of this conversa-tion.However, on being asked whether he had ever made astatementto Strock that the-only way Judah would give thefellows in the body shop pay raises would be if there wasnot any more trouble from them replied he really did notremember for sure. I credit the undenied testimony ofStrock and SageconcerningMay's statements to theemployees on that occasion. According to-President Judahthe raise was given to the body shop employees inSeptember in accordance with the general policy of givingraises to all employees who worked in the service areawhich included the mechanics.C.TheGrievanceOn September 25 Respondent voluntarily recognized theUnion as the bargaining representative of the employees inthe body shop and signed a contract covering them whichbecame effective on October 1.9BusinessRepresentative Poison testified that after signingthe contract he went to the body shop whereupon Strocksigned it and he informed Strock if any grievances came upwhich he could not handle withhis immediatesupervisor tocontact him. Strock acknowledgedsigningthe contract asshop steward.6ManagerMay could not remember whether he gave Strockpermissionto ask Judah about the raise.rGaryBloomquististhe officemanager and secretary-treasurer ofRespondent8President Judah demed making such statements.9The contract was not offered as evidence. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to Strock following the signing of the contractemployeescomplained to him about Manager May per-forming unitwork using mechanics' tools because thecontractprovided that management would not performshop work with-the union members. Strock, who alsoobserved May between September 25 and 30 using tools tohelp the apprentices and on at least one occasion perform-ing a job himself, stated that, on September 30, he informedManager May they were now union and had to live up tothe union contract and told him he was not allowed to doany more work in the shop because they were union and ifhe did he would write him up. May's response was he coulddo anything in the shop he wanted to because in violationof the same contract they had three guys in the shop whodid work at home. Strock denied he had a garage or didwork at home and told May he was violating his rights andhe was a unionmember too. After Strock mentioned Maycould be hardnosed or they could go easy and give a littlehere and there and be able to work together May's responsewas, "Well, the union is no darn good, anyway." AftertellingMay he had better read the contract before he madeany rash mistakes May took the contract and went to hisoffice. Strock stated about a half hour later May returned,gave him the contract, and said, "Here, I'll hold off for acouple of hours and see what happens."May's version was when Strock mentioned somethingabout his doing production work he asked Strock whatdifference did it make because they did not abide by theunion ruleseither.May, who placed this conversation asoccurring afterMay 25, denied knowing the employeeswere in the Union at the time or that Strock was going to bethe union steward. Under cross-examination May acknowl-edged Strock had given him a copy of the contract at thattime.Further, when asked whether he told Strock thatunions were. no damn good and he was going to continuedoing the work because the people were not abiding by thecontract anyway May stated he did not remember, that. Hedenied Strock told him he would write him up if hecontinued working in the shop.Icredit the testimony of Strock rather than ManagerMay. Apart from my observations of the witnesses Maytestified in an evasivemannerand professed an inability torecall things which were reasonably within his own knowl-edge.D.Strock's LayoffStrock was laid off from work on September 30 and hasnot been recalled.Strock testified that later on that same day after present-ing the grievance to Manager May about his performingunit work May informed him production was down and hewas going to have to let a couple of guys go. Upon askingMay who was going to be let go his response was really onlyone guy and pursuant to Strock's further inquiry told him itwas him.loMay instructed him to take his timecard to thebookkeeper and get his paycheck. Strock then went toSecretary-Treasurer Bloomquist who gave him his check10 Strock denied and no evidence was presented to establish thatemployees had previously been warned about being laid off because ofproduction11According to Strock he began work at the new location in Februaryand separation notice signed by President Judah whichreflects he was laid off on September 30.May's version of the conversation was that he told Strock.that President Judah said he had to lay two people off, oneimmediately, and he was the one to be laid off. May couldnot recall whether he told Strock the reason he was selected.PresidentJudah testified that over a period of 90 daysfrom June through September he had almost daily discus-sionswithManager May concerning production in thebody shop during which he informed May if business didnot turn up and they did notreceive moreprofit out of thatareathey could not continue to operate on that basis and hewould have to take steps in thinking about laying off twomen. Judah. stated in September he instructed May to lettwo men go whereupon May informed him one man wasgoing to quit.May testified, that in June President Judah told him towatch productivity in the body shop and said they had tokeep it up and if the work failed to come in or slowed downthere would have to be something done and a man wouldbe laid off. May stated Judah subsequently told him twoguys had to go and for him to lay one off right away and hewould probably have to lay another off. Both May andJudah denied Judah had instructed May who to lay off andMay also denied Judah had instructed him how todetermine who was going to be laid off.May stated he determined who to lay off by checking theproductivity records to find out who was the lowest inproduction. According to him hisassistantforeman, JamesSage,was the lowest in production; however, he took intoconsideration Sage helped him and that Strock was the nextlowest.May denied Strock's union activities were a factorin selectinghim and deniedanyknowledge that May wastrying to start a union.Production records for each of the employees in the bodyshop offered as evidence by Respondent established thatamong the six employees employed there Strock had thelowest productivity in June, July, and September and wasranked third highest in productivity in August. The nextlowest person in productivity during this period was JamesSage who was next to the lowest in each of those monthswith the exception of August when he was the lowest.Undercross-examinationManager May first stated heused the productivity records from June to September inmaking hisselections.However, upon being confrontedwith a statement given to the Board agent, he stated he usedthe productivity records for the period January throughAugust.May also admitted under cross-examination thatStrock's productivity from January through August wasextremelylow becausehe had assigned Strock to work overat the new body shop on Eastand Avenue prior tomoving the body shop there in June from the RaccoonStreet address. His assigned duties there admittedly includ-ed cleanup work in getting the shop ready for the movewhich was not considered productive work.' 1Secretary-TreasurerBloomquist testified that at onemeeting President Judah told them to watch productivity inand withthe exceptionof a monthor two when two apprenticesworked therehe workedalonebefore the body shop moved.He estimated25 to 50 percentof his time duringthis period was spenton nonproductive work. DES MOINES AMC & JEEP INC.225the body shop but he did not recall Judah telling May to layanyone off. Although Blooinquist testified that based uponcompany records 12 there was a downturn in business in thebody shop during June, July, August, and September theserecords were not offered as evidence. However, the individ-ual productivity records for the employees in the body shopduring the period June through September which wereoffered as evidence by the Respondent shows the totalprofitsof the -body shop as follows: June-$4,560.77;July-$6,280.74;August-$7,483.66; , and September-$5,571.72.Since Strock was laid off on September 30 Dale Lewis,another employee in the body shop, has left and Judah'sson was hired to work there.13 Judah acknowledged that hisson,whom he described as being handicapped, doesperform some work normally performed by apprentices inthe, body shop.E.Analysisand ConclusionsThe General Counsel contends contrary to Respondent'sdenialsthat the Respondent violated Section 8(a)(1) and (3)of the Act14 by unlawfully interrogating Strock and bydiscriminatorily discharging and denying him reinstate-ment becauseof his union and protected concerted activi-ties.RespondentassertsStrock was laid off because of adownward trend of business and his low production record.Having foundsupra,thatManager May interrogatedStrock abouta union meetinghe attended I hereby findsuch conduct -interfered with, restrained,, and coercedStrock in the exercise of his rights guaranteed in Section 7of the Act and Respondent thereby violated Section8(a)(1)of the-Act.The remainingissue iswhether Strock's layoff and denialof reinstatementwas discriminatorily motivated rather thanfor cause as Respondent contends.Section 8(a)(1) of the Act protects, employees' concertedactivities engaged infor the purpose of obtaining monetarybenefits from their employers. SeeUnion Camp Corporation,Building Products Div.,194NLRB 933 (1972);KPRSBroadcasting Corporation,181 NLRB 535 (1970). Further,the filing of grievances, including those by an individual, toenforce provisions of collective-bargaining agreementswhich affect the rights of all unit employees constitutesconcerted activities protected by Section 7 of the Act 15 andto discharge employees for filing such grievances violatesSection 8(a)(1) of the Act. SeeInterboro Contractors, Inc.,157 NLRB 1295, 1298 (1966), enfd. 388 F.2d 495 (C.A. 2,1967).Moreover, the protection accorded employees underthis sectionis not dependent upon either a correct interpre-tation of the contract or on the merit or lack of merit of theconcerted activities.John Sexton & Co., a Division ofBeatriceFood Co.,217NLRB -80 (1975);The SingerCompany, Climate Control Division,198 NLRB 870, fn. 5(1972).12According to Bloomquist the daily operating control records wouldreflect such information.13Neither the hire date of Judah's son nor the termination date of DaleLewis was established although May stated he thought Lewis left in October.14 Sec 8(a)(1) of the Act prohibits an employer from interfering with,restraining,or coercing its employees in the exercise of their rightsguaranteedin Sec. 7 of the Act. Sec. 8(a)(3) of the Act provides in pertinentThe findings,supra,established that Strock not onlyacted concertedly with the body shop employees in theirattempts to get a wage increase to which they felt they wereentitled but, after the bargaining unit was established,Struck in his capacity as shop steward acting on theemployees'behalf presented Manager May with a griev-ance concerning his performing unit work and informedMay if he continued doing such work he would write himup. Manager May reacted to the employees'attempts to geta raise by blaming Strock'smeeting with President Judah asthe reason for denying them'their raise and when the raisewas subsequently granted threatened the employees that ifthey gave Judah any more trouble Judah would shut thedoors and close the shop.May in rejecting the grievanceinformed Strock he could do anything in the shop hewanted to;told him the union was no darn good;and uponreturning the contract to Strock informed him he wouldhold off for a couple of hours and see what happened. Thatsame day Strock,without any prior notice,was informed byMay he was laid off because production was down.May's denial of knowledge of Strock's union activitieswas refuted by his unlawful interrogation of Strock as wellas by his admitted receipt. of a contract from Strock uponthe presentation of the grievance.Thus, the evidence clearlyestablishes that Strock engaged in both union and protectedconcerted activities of which Respondent had knowledgeand its union animus was shown through,the unlawfulinterrogation of Strock.Upon examining those reasons given by Respondent forselecting Strock to be laid off,no records,which admittedlyexisted,were proffered as evidence to show the existence ofa downward trend of business in the body shop.Further,thisposition appearsinconsistentwith the individualproductivity records which show a substantial increase inprofit for the body shop from June through , August,although a decline did occur in September when the raisebecame effective.Moreover,the claimed decrease inbusiness is further inconsistent with the subsequent hiringof Judah's son to perform unit work without recallingStrock, albeit there may have been other considerationsinvolved in hiring him. However,assuming there existed adownturn in business in the body shop during June throughSeptember requiring a reduction in force,May, in selectingStrock,admittedly used a period during which Strock'sproduction was extremely low because of his assignment tothe new body shop. The fact that layoffs may be economi-cally justified is no defense if the selection of thoseemployees laid off was because of their union activitiesN.L.R.B. v. Bedford-Nugent Corporation,379 F.2d 528, 529(C.A. 7, 1967) ;N.L.R.B.v.Deena Products Company,195F.2d 330,335 (C.A. 7, 1952);cert.denied 344U.S. 827.For the reasons indicated I reject Respondent's reasonsfor selecting Strock to be laid off.Rather, upon considering the entire record includingStrock's union and protected concerted activities of whichpart "It shall be an unfair labor practice for an employer . .bydiscrimination in regard to hire or tenure of employment or any, term orcondition of employment to encourage or discourage membership in anylabor organization .... .15 Sec. 7 of the Act provides in pertinent part "Employees shall have theright...to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection.- 226DECISIONSOF NATIONAL LABORRELATIONS BOARDRespondent had knowledge, - Respondent's union animus,May's unlawful interrogation of Strock, and the timing ofhis layoff in relation to his presenting the grievance to-Maywhich occurred without any prior notice, and havingrejectedRespondent's defenses I am persuaded and findthat the Respondent discriminatorily laid off and refused toreinstate Strock because of both his union and protectedconcerted activities and thereby violated Section 8(a)(1)and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE -The activities of the Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate,-and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW-1.DesMoines AMC & Jeep Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Lodge No. 254, International Association of Machin-ists and Aerospace Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By coercively interrogating Strock concerning aunion meeting he attended, Respondent has interferedwith, restrained, and coerced its employees in the exerciseof their rights guaranteed in Section 7 of the Act and hasengaged in unfair labor practices in violation of Section8(axl) of the Act.4.By laying off Stanley Strock on September 30, 1975,and thereafter refusing to reinstate him because of his unionand concerted activities, Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices within the meaning of Section8(a)(I) and (3) of the Act, I shall recommend that it ceaseand desist therefrom and take certain affirmative action toeffectuate the policies of the Act. Accordingly, Respondentshall be ordered to immediately reinstate Stanley Strock tohis former job or, if that job no longer exists, then to asubstantially equivalent job,without prejudice to hisseniority and other rights and privileges and to make himwhole for any loss of earnings and compensation he mayhave suffered because of the illegal discrimination againsthim by laying him off on September 30, 1975, and16 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules andRegulationsof the National Labor Relations Board, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec. 102.48of theRules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,andall objections thereto shall be deemedwaived forall purposesthereafter refusing to reinstate him. Backpay shall becomputed in accordance with the formula and methodprescribed by the Board in F.W.Woolworth Company, 90NLRB 289 (1950), and payment of 6-percent interest perannum shall be computed in the manner prescribed by theBoard inIsisPlumbing & Heating Co.,138 NLRB 716(1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct I hereby issue the following recommended:ORDER 16Respondent, Des Moines AMC & Jeep Inc., Des Moines,Iowa, its officers, agents, successors, and assigns, shall:1.Cease and desist from:-(a)Unlawfully interrogating its employees concerningtheir union membership, sympathies, or activities.(b) Laying off, refusing to reinstate, or in any othermanner discriminating against any employee in regard tohire or tenure of employment or any term or condition ofemployment because they have engaged in concertedactivities for the purpose of collective bargaining or othermutual aid or protection or to discourage membership in,sympathies for, or activities on behalf of Lodge No. 254,InternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, or any other labor organization.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer immediate and full reinstatement to StanleyStr"ock to his former job or, if that job no longer exists, thento a substantially equivalent job, without prejudice to hisseniority and other rights and privileges and make himwhole foranyloss of pay or other compensation he mayhave suffered by reason of the discrimination against him inthe manner set forth in that portion of this decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and determine the amount of backpaydue under the terms of this Order.(c) Post at its Des Moines, Iowa, facilities copies of theattached notice marked "Appendix." 17 Copies of saidnotice, on forms provided by the Regional Director forRegion 18, after being duly signed by the Respondent'sauthorized representative, shall be posted immediatelyupon receipt thereof and be maintained, by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondent17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." DES MOINES AMC & JEEP INC.to insure that said notices are not altered,defaced, orcovered by any other material.(d)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps the Re$ondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be, andit, hereby"is,dismissed insofar as the alleged unfair laborpractices not specifically found herein.APPENDIXNomGE To EMPLOYEESPOSTED BY ORDER OF THE-NATIONAL LABOR RELATIONS BOARDAn Agency of, the United States GovernmentWE WILL NOT coercively interrogate our employeesconcerning their union membership,sympathies, oractivities.WE WILL NOT lay off,refuse to reinstate,or in anyothermanner discriminate against our employees inregard to their.hire or tenure of employment or anyterm or condition of employment because they haveengaged in concerted activities_for the purpose of227collective bargaining or other mutual aid or protectionor to discourage membership in, sympathies for, oractivities on behalf of Lodge No.254, InternationalAssociation of - Machinists and AerospaceWorkers,AFL-CIO,or any other labor organization.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirrights to self-organization,to form, join,or assist anylabor organization,to bargain collectively throughrepresentatives of their own choosing,to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain,from any and all such activities.WE WILL offer Stanley Strock immediate and fullreinstatement to his former job or, if thatjob no longerexists,then to a substantially equivalent job, withoutprejudice to his seniority and other rights and privilegesand WE wiLL make him whole for any loss of earningsor other compensation he lost because we discriminato-rily laid him off, plus 6-percent interest.DES MoiNEsAMC & JEEPINC.